DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on 07/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,698,390 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Attorney Jeremy Gutrowski (Reg. 68,047) on 07/19/2022. 
Claim 1 has been amended.
Claims 2-3 have been cancelled.


Please amend the claims as follows:

1.         (Currently Amended) A system, comprising:
a wireless transmitter adjacent to an object in a production environment, the transmitter configured to automatically transmit data defining a reference value which represents a known signal strength of the transmitter measured at a predefined fixed distance;
a portable computer having a display device and a wireless receiver responsive to the wireless transmitter adjacent the object;
wherein the portable computer is configured to automatically:
receive the reference value from the wireless transmitter;
measure the current received strength of signals currently sent by the transmitter and received by the wireless receiver;
compute a distance between the transmitter and the portable computer by comparing the known signal strength of the reference value and the received signal strength;
present a user interface using the display device that includes a first set of information about the object when the distance between the portable computer and transmitter is greater than a predetermined threshold, and a second set of information about the object when the distance between the portable computer and the transmitter is less than the predetermined threshold, the transmitter thus automatically controlling the portable computer based on the distance between the portable computer and the transmitter;
display a map display in the user interface, the map display having a first and a separate second indicator corresponding to the object, the user interface displaying the first indicator when the distance between the portable computer and transmitter is greater than a predetermined threshold, and the second indicator when the distance between the portable computer and the transmitter is less than the predetermined threshold; and
accept user input selecting the first or second indicators on the map display, wherein the user interface is configured to display the first set of information about the object when the user input selects the first indicator and the distance between the portable computer and transmitter is greater than a predetermined threshold, and to display the second set of information about the object when the user selects the second indicator when the distance between the portable computer and the transmitter is less than the predetermined threshold.

2. (Cancelled)

3. (Cancelled)


Allowable Subject Matter
	Claims 1, 4-15 are allowed.

Reasons for Allowance
Claims 1, 4-15, are allowed in view of the applicant’s arguments and remarks filed on 3/31/2022, the examiner amendment, and the interview held on 07/19/2022. 
The following is an Examiner’s statement of reasons for allowance: None of the closest prior art of record Ozkan (US 2015/0289111) or Nixon (US 2014/0277615) fairly teach or suggest alone or in combination a system that comprises a wireless transmitter adjacent to an object in a production environment that automatically transmits a reference value that is a known signal strength of the transmitter measured at a predefined fixed distance; a portable computer having a display that is configured to automatically receive the reference value; measure the received signal strength; compute a distance between the transmitter and the portable computer by comparing the known signal strength and the received signal strength; present a user interface that displays different information about the object based on a predetermined distance threshold, where if the distance is greater than the threshold, displaying first information; if the distance is less than a threshold, displaying second information; further displaying a map that displays different indicators corresponding to the object based on the distance threshold; and accepting a user input selecting a first or second indicator on the map display and displaying information about the first or second indicator based on the distance threshold, and along with other limitations set forth in the claims.
	Ozkan disclosed beacons that have their signal strength measured at different distances in order to calculate the distance a user device is from the beacons (Paragraphs 42, 59).
	Nixon disclosed presenting user location aware displays based on a user location (Paragraphs 50, 241).
However, none of the references alone or in combination fairly teach or suggest the combination of limitations discussed above in regards to claims 1, 4-15.
	The dependent claims 4-15 further limit the independent claim and are considered allowable on the same basis as the independent claim, as well as, for the further limitations set forth. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
1) Krumm (US 2006/0046709): obtaining signal strength from access points from a mobile device to determine proximity.
2) Wildman (US 2007/0247316): converting determined signal strengths into a distance measurement.
3) Roth (US 2015/0296347): determining a distance between a mobile communications device and a wireless beacon transmitter based on the received signal strength and threshold received signal strength.
4) Handly (US 2016/0302042): using RSSI compared to a pre-set distance to signal strength ratio to determine proximity to a beacon.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663. The examiner can normally be reached M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.C.N/Examiner, Art Unit 2451                                                                                                                                                                                                        
/Chris Parry/Supervisory Patent Examiner, Art Unit 2451